         4:19-cv-04125-CSB # 20         Page 1 of 4                                               E-FILED
                                                                 Thursday, 03 October, 2019 03:38:19 PM
                                                                            Clerk, U.S. District Court, ILCD

                           IN THE UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS
                                   ROCK ISLAND DIVISION

TERRY JOHNSON,                                  )
                                                )
              Plaintiff,                        )
                                                )
        v.                                      )          Law No. 19-4125-CSB
                                                )
GARY KULHAN, GEORGE DAVIDSON,                   )
CAMERON CAMPBELL, SHON ORILL,                   )
AMY CLARK, WANDA PENNOCK,                       )
JAMES CLAYTON, HARMONY                          )
GOORLEY AND SHAN JUMPER,                        )
                                                )
              Defendants.                       )

       ANSWER TO PLAINTIFF’S COMPLAINT AND AFFIRMATIVE DEFENSES

        NOW COME Defendants SHAN JUMPER and HARMONY GOORLEY, by

EMILY J. PERKINS of HEYL, ROYSTER, VOELKER & ALLEN, P.C., their attorneys,

pursuant to Local Rule 16.3 and for their Answer and Affirmative Defenses state as follows:

        1.    Pursuant to Local Rule 16.3(e)(2), Defendants respond to this Court’s Merit

Review Order dated September 16, 2019. [d/e 9].

        2.    Pursuant to the Merit Review Order, this Court determined that Plaintiff’s

Complaint purports to state a First Amendment claim for retaliation against Defendants Goorley

and Jumper. [d/e 9].

        3.    Defendants deny that they have violated Plaintiff’s First Amendment rights in any

way.

        4.    Defendants deny that the speech at issue was protected by the First Amendment.

        5.    Defendants deny that they retaliated against Plaintiff in any way for any reason.

        6.    Defendants deny that Plaintiff suffered any injury or harm as a result of the

alleged acts or omissions of the Defendants.
           4:19-cv-04125-CSB # 20          Page 2 of 4



       WHEREFORE, Defendants pray that the Court will enter judgment in their favor and

against Plaintiff plus costs of suit and attorney’s fees and expenses to the extent allowable under

the law.

                                   AFFIRMATIVE DEFENSES

       NOW COME Defendants SHAN JUMPER and HARMONY GOORLEY, by EMILY J.

PERKINS of HEYL, ROYSTER, VOELKER & ALLEN, P.C., their attorneys, and for their

Affirmative Defenses state as follows:

       1.      Plaintiff’s claims against Defendants may not be based upon a theory of

respondeat superior or vicarious liability under § 1983.

       2.      Defendants are entitled to qualified immunity as they were acting at the direction

and under the supervision of DHS personnel. Meadows v. Rockford Housing Authority, 861 F.3d

672 (7th Cir. 2017).

       3.      Plaintiff’s claims against Defendants fail to the extent that the claims are barred

by the pertinent statute of limitations.

       4.      The Behavior Committee’s finding of guilt on behalf of the Plaintiff would have

been made irrespective of any grievances filed by the Plaintiff.

       WHEREFORE, Defendants pray that the Court will enter judgment in their favor and

against Plaintiff as to their Affirmative Defenses plus costs of suit and attorney’s fees and

expenses to the extent allowable under the law.

              DEFENDANTS DEMAND TRIAL BY JURY AS TO ALL ISSUES
                      AND DEFENSES SET FORTH HEREIN




                                                  2
4:19-cv-04125-CSB # 20   Page 3 of 4



                               Respectfully Submitted,

                               SHAN JUMPER and HARMONY GOORLEY,
                               Defendants

                               s/ Emily J. Perkins
                               Emily J. Perkins, IL ARDC #: 6317773
                               Theresa M. Powell, IL ARDC #: 6230402
                               HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                               3731 Wabash Avenue
                               P.O. Box 9678
                               Springfield, IL 62791-9678
                               Phone:       217.522.8822
                               Fax:         217.523.3902
                               Email:       eperkins@heylroyster.com
                                            tpowell@heylroyster.com




                               3
               4:19-cv-04125-CSB # 20    Page 4 of 4



                                       PROOF OF SERVICE

       I hereby certify that on October 3, 2019, I electronically filed the foregoing instrument,
ANSWER TO PLAINTIFF’S COMPLAINT AND AFFIRMATIVE DEFENSES, with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the
following:

              None

and I hereby certify that I have mailed on October 3, 2019, by United States Postal Service the
foregoing instrument, ANSWER TO PLAINTIFF’S COMPLAINT AND AFFIRMATIVE
DEFENSES, to the following non-CM/ECF participants:

              Terry C. Johnson
              IDHS – TDF Rushville
              17019 County Farm Road
              Rushville, IL 62681

                                                    s/ Emily J. Perkins
                                                                   Emily J. Perkins
(13256-112)
36999078_1




                                               4
